Citation Nr: 0835678	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  06-09 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to an increased (compensable) disability 
rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to 
October 1960, and from November 1962 to December 1979.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision by the Houston, Texas 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO denied 
service connection for asbestosis, and denied an increased 
disability rating for bilateral hearing loss.

The issue of service connection for asbestosis is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Audiological testing shows hearing impairment levels no 
higher than IV in the right ear and II in the left ear.


CONCLUSION OF LAW

The veteran's bilateral hearing loss does not meet the 
criteria for a compensable disability rating.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, Tables VI, VIa, and VII 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Rating for Hearing Loss

In July 2004, the veteran filed a claim for an increase above 
the existing 0 percent, noncompensable disability rating for 
his service-connected bilateral hearing loss.  Disability 
ratings are determined by evaluating the extent to which a 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology 
with the criteria set forth in the VA Schedule for Rating 
Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4, including §§ 4.1, 4.2, 4.10.  If two ratings 
are potentially applicable, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  The Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Therefore, the Board will consider 
whether different ratings are warranted for different time 
periods.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a claim, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107.

Under the VA rating schedule, hearing impairment is evaluated 
based on audiological testing, including a puretone 
audiometry test and the Maryland CNC controlled speech 
discrimination test.  38 C.F.R. § 4.85.  The puretone 
threshold average is the average of the puretone thresholds, 
in decibels, at 1000, 2000, 3000 and 4000 Hertz, shown on a 
puretone audiometry test.  38 C.F.R. § 4.85.  To find the 
appropriate disability rating based on test results, the 
puretone threshold average for each ear is considered in 
combination with the percentage of speech discrimination to 
establish a hearing impairment level, labeled from I to XI.  
See 38 C.F.R. § 4.85, Table VI.  The hearing impairment 
levels of both ears are then considered together to establish 
a disability rating for the hearing loss.  See 38 C.F.R. 
§ 4.85, Table VII.  When the puretone threshold at each of 
the four frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 
decibels or more, the Roman numeral hearing impairment level 
is determined from either Table VI or Table VIa, whichever 
results in the higher numeral.  38 C.F.R. § 4.86(a).  
Similarly, when the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
Roman numeral hearing impairment level is determined from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  38 C.F.R. § 4.86(b).  Tables VI, VIa, and VII are 
reproduced below.

TABLE VI
Numeric Designation of Hearing Impairment
Based on Puretone Threshold Average and Speech Discrimination

Percentage of 
Discrimination		Puretone Threshold Average

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-
100
I
I
I
II
II
II
III
III
IV
84-
90
II
II
II
III
III
III
IV
IV
IV
76-
82
III
III
IV
IV
IV
V
V
V
V
68-
74
IV
IV
V
V
VI
VI
VII
VII
VII
60-
66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-
58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-
50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-
42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI



Table VIA
Numeric Designation of Hearing Impairment Based Only on
Puretone Threshold Average

Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI



Table VII
Percentage Evaluations for Hearing Impairment

LEVEL OF HEARING
IN BETTER EAR
XI 
100
* 










X 
90 
80 









IX 
80 
70 
60 








VII
I 
70 
60 
50 
50 







VII 
60 
60 
50 
40 
40 






VI 
50 
50 
40 
40 
30 
30 





V 
40 
40 
40 
30 
30 
20 
20 




IV 
30 
30 
30 
20 
20 
20 
10 
10 



III 
20 
20 
20 
20 
20 
10 
10 
10 
0 


II 
10 
10 
10 
10 
10 
10 
10 
0 
0 
0 

I 
10 
10 
0 
0 
0 
0 
0 
0 
0 
0 
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR

*  Entitled to special monthly compensation under 38 C.F.R. 
3.350. [64 FR 25206, May 11, 1999] 

The veteran underwent VA audiological testing in 2003 and 
2004.  On the audiological evaluation in February 2003, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
45
45
60
LEFT
35
35
30
50
60

The puretone threshold average was 46 decibels in the right 
ear and 44 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and of 96 percent in the left ear.  The hearing 
impairment levels were I in the right ear and I in the left 
ear.  The test results were consistent with a 0 percent 
rating.

On the audiological evaluation in December 2004, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
50
55
70
LEFT
15
40
35
55
70

The puretone threshold average was 53 decibels in the right 
ear and 50 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 76 percent in the 
right ear and of 88 percent in the left ear.  The hearing 
impairment levels were IV in the right ear and II in the left 
ear.  The test results were consistent with a 0 percent 
rating.

Both hearing evaluations showed hearing impairment consistent 
with a 0 percent rating.  The preponderance of the evidence 
is against an increase above the existing 0 percent rating.


Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant diagnostic 
codes based on "the nature of the symptoms of the condition 
for which disability compensation is being sought, their 
severity and duration, and their impact upon employment and 
daily life."  The notice must also provide examples of the 
types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate preadjudicatory notice, and 
that error is presumed prejudicial, the record reflects that 
the purpose of the notice was not frustrated.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 
Vet. App. at 49.

In a March 2005 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected hearing loss, the evidence must show that his 
condition had increased in severity.  The letter also 
explained that the VA was responsible for (1) requesting 
records from Federal agencies, (2) assisting in obtaining 
private records or evidence necessary to support his claim, 
and (3) providing a medical examination if necessary.  A 
March 2006 statement of the case (SOC) explained the criteria 
for the next higher disability rating available for bilateral 
hearing loss under the applicable diagnostic code.  That SOC 
provided the appellant with the applicable regulations 
relating to disability ratings for his service-connected 
hearing loss, as well as the requirements for an 
extraschedular rating under 38 C.F.R. § 3.321(b), and stated 
that, pursuant to 38 C.F.R. § 4.10, disability evaluations 
center on the ability of the body or system in question to 
function in daily life, with specific reference to 
employment.  Moreover, the record shows that the appellant 
was represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of his claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
increased rating claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  See Sanders, 487 F.3d at 891.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, including audiological testing, obtained 
medical opinions as to the etiology and severity of 
disabilities, and afforded the veteran the opportunity to 
give testimony before the Board.  The veteran's 
representative has indicated that another examination is 
warranted to determine the current level of hearing loss 
because the last VA examination was conducted in December 
2004.  An additional medical examination is not required 
unless there is evidence indicating that the veteran's 
disability had materially changed since the December 2004 
examination or that the examination was otherwise inadequate.  
Without a showing or allegation that the condition has 
worsened, mere passage of time does not require a new medical 
examination.  See Palczewski v. Nicholson, 21 Vet. App. 165 
(2007).  

All known and available records relevant to the hearing loss 
rating issue have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

With respect to the claim for an increased rating for hearing 
loss, VA has substantially complied with the notice and 
assistance requirements, and the veteran is not prejudiced by 
a decision on the claim at this time.


ORDER

Entitlement to a compensable disability rating for bilateral 
hearing loss is denied.


REMAND

The veteran has appealed the denial of service connection for 
asbestosis.  He contends that he was exposed to asbestos 
during his service aboard ships, and that he currently has a 
lung disorder residual to that exposure.

The veteran's service medical records include the report of 
October 1977 chest x-rays that show a lesion and 
granulomatous changes in the right lung.  Imaging performed 
after service shows abnormalities in the veteran's lungs.  
Additional evidence is needed to clarify the diagnosis of any 
current disorders of the veteran's lungs, and the likely 
etiology of such disorders.

In 1997, a private physician reported that pulmonary function 
test (PFT) results showed the veteran had a mild restrictive 
pulmonary deficit.  The physician stated that restrictive 
disorders occurred with parenchymal lung disease, such as 
asbestosis.

In April 2005, the veteran had a VA respiratory disease 
examination, including a computed tomography (CT) scan of his 
chest.  The CT scan showed a nodular opacity in the right 
lung, and changes secondary to scarring in both lungs.  The 
VA examiner stated that the CT scan showed no evidence of 
asbestosis.

In private treatment, a May 2005 positron-emission tomography 
(PET) scan showed right lower lobe parenchymal density.  A 
February 2006 chest CT scan showed bilateral small nodules 
and small focal areas of opacity.  In April 2006, the veteran 
has requested a new VA medical examination, with 
clarification of the diagnosis of any disorders in his lungs.

The Board will remand the case for a VA pulmonology 
examination, with review of the claims file, clarification of 
diagnoses, and an opinion regarding the likely etiology of 
any current lung disorders.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
pulmonology examination to clarify the 
diagnosis and address the likely etiology 
of any current disability of the lungs.  
The examiner must be provided with the 
veteran's claims file for review.  
Additional diagnostic imaging should be 
performed if necessary.  The examiner 
should provide a diagnosis for each 
abnormality or disorder involving the 
veteran's lungs.  For each disorder 
identified, the examiner should express an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the disorder is causally 
related to the veteran's service, 
including claimed asbestos exposure during 
service.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's claim for 
service connection for a lung disorder can 
be granted.  If the claim remains denied, 
the RO should issue a supplemental 
statement of the case and afford the 
veteran an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


